Citation Nr: 0426933	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, from July 31, 1998, to April 2, 
2004.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, from April 2, 2004, forward.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right acromioclavicular (AC) separation, 
with impingement syndrome, traumatic arthritis, and loss of 
motion, from July 31, 1998, to October 17, 2001.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and July 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In July 2001, the RO denied 
entitlement to service connection for an acquired psychiatric 
abnormality, to include psychological stress, depression, 
late onset dysthymic disorder and/or anxiety.  The RO also 
denied entitlement to service connection for memory loss and 
PTSD.    

The claims for higher evaluations are on appeal from the 
initial ratings assigned upon awarding service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In January 
1999, the RO granted entitlement to service connection for 
right shoulder AC separation and assigned a 10 percent 
initial evaluation, effective July 31, 1998.  In January 
1999, the RO also granted entitlement to service connection 
for bilateral hearing loss and assigned a 10 percent 
evaluation, effective July 31, 1998.  

In September 2002, the RO increased the evaluation of the 
right shoulder AC separation from 10 percent to 40 percent, 
effective October 18, 2001.  The veteran has only expressed 
disagreement with the 10 percent rating in effect for the 
right shoulder disability for the period prior to October 18, 
2001.  In May 2004, the RO increased the evaluation of 
bilateral hearing loss from 10 percent to 40 percent, 
effective April 2, 2004.

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to total 
disability based upon individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (2001); VAOPGCPREC 12-01.  
As these requirements have been met in this case and the RO 
has yet to adjudicate a claim of entitlement to a TDIU, the 
issue is referred to the RO for appropriate action.

In September 2004, the Board received notice from the veteran 
that he was no longer represented.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has been diagnosed as having PTSD as a result 
of being subjected to in-service firearm, mortar, and rocket 
fire.

3.  Audiological evaluations prior to April 2, 2004, 
establish the veteran's bilateral hearing loss was no more 
than Level I hearing for the right (better) ear and Level XI 
hearing for the left (poorer ear).

4.  Audiological evaluation on April 2, 2004, establishes the 
veteran's bilateral hearing loss is no more than Level V 
hearing for the right (better) ear and Level XI hearing for 
the left (poorer) ear.

5.  Including pain on use, the veteran's range of motion of 
his right (major) upper extremity is limited to shoulder 
level.

6.  Neither the veteran's bilateral hearing loss nor his 
right shoulder disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2003).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, from July 31, 1998, to 
April 1, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).

3.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss, since April 2, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2003).

4.  The criteria for a disability rating of 20 percent, but 
not more, for residuals of a right AC separation have been 
met, from July 31, 1998, to October 17, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5024, 5201 (2003).

5.  The evidence does not warrant referral for consideration 
of an extraschedular rating for either the veteran's 
bilateral hearing loss or his right AC shoulder disability.  
38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

For the PTSD claim, the duties to notify and assist have been 
met to the extent necessary to allow for a grant of the 
claim, and any deficiency in this regard is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a development letter 
from the RO to the veteran dated in May 2002.  The veteran 
was told of what was required to substantiate his claims and 
of his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  

The May 2002 development letter was not mailed to the veteran 
until after the RO's initial adjudication of the claims.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The veteran had ample 
time to provide information and evidence in support of the 
claims, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He has not 
provided any pertinent medical evidence addressing the 
severity of his claimed disabilities.  That is, he has not 
provided information or evidence about the results of any 
outstanding audiological testing or information or evidence 
regarding any outstanding evidence discussing the extent of 
his shoulder disability prior to October 2001.  The analysis 
of the merits of the claim, below, relies heavily on the 
results of VA examinations, and the veteran has stated on 
many occasions that the record is complete.  Under the facts 
of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The pertinent, identified treatment records have 
been associated with the claims file, and the record includes 
the results of a September 1998 VA joints examination and an 
April 2004 VA audiological examination.  As recently as 
August 2004, the veteran has stated that he has nothing more 
to add to the appeal.  He has repeatedly requested a prompt 
resolution to the matters on appeal.

Accordingly, the duties to notify and assist have been met by 
the RO to the extent possible.  Having determined that these 
duties have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.


II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  In the present case, the 
evidence associated with the claims file establishes all 
three elements, allowing for a grant of service connection.

A VA treating physician in September 1998 diagnosed the 
veteran as having PTSD, noting the veteran "meets the 
diagnostic criteria for PTSD."  VA mental disorder 
examination in September 1998 also established a diagnosis of 
PTSD.  The VA examiner explained that the "symptoms 
described . . . appear to be consistent with post traumatic 
stress disorder and to give the [veteran] the benefit of the 
doubt he should be given this diagnosis."  Thus, the first 
element of a PTSD claim has been satisfied.

The veteran's service included active duty in the Republic of 
Vietnam from June 1969 to December 1969.  The record 
establishes he received a Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces 
during this period.  The veteran asserts that during his six-
month period in the Republic of Vietnam, he was exposed to a 
number of incidents involving sniper activity and incoming 
mortar and rocket rounds both in and around U.S. military 
installations located at Long Binh and Bien Hoa.  He also 
claims that, as a signal officer, he frequently traveled to 
and from remote communication sites by helicopter and that he 
was frequently fired upon during those travels.

In March 2003, the Department of the Army's Center for Unit 
Records Research (CURR) provided a report confirming that the 
military installations at Long Binh and Bien Hoa were indeed 
attacked on several occasions by rocket and mortar fire from 
June 1969 to December 1969.  Although this information does 
not specifically establish that the veteran himself was a 
participant in any of the attacks, the Court has expressly 
rejected the notion that specific evidence that a veteran was 
actually with his unit at the time of an attack is required 
to verify that attack as a PTSD stressor.  See Pentecost v. 
Principi, 16, Vet. App. 124 (2001).  Thus, the CURR report is 
sufficient corroboration of an in-service stressor and 
satisfies that element of a PTSD claim.

The final element to consider is whether the medical evidence 
contains an etiological opinion linking the veteran's 
currently diagnosed PTSD to the established in- service 
stressor event.  Here, such an opinion is found in the 
September 1998 VA examination report, which appears to be 
based on the veteran's report of enduring continuous sniper 
fire as well as rocket and mortar attacks.  

The record also includes competent evidence that raises some 
question as to whether the veteran currently suffers from 
PTSD.  For instance, November 1998 testing was negative for a 
diagnosis of PTSD and VA examination in June 2001 disclosed 
"PTSD symptoms" rather than a full diagnosis of PTSD.  
Evidence such as this, however, merely places the evidence in 
relative equipoise, in which case the veteran must prevail.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).

With respect to service connection for an acquired 
psychiatric disorder other than PTSD (i.e., a dysthymic 
disorder), the service medical records are negative for any 
complaints or findings of a psychiatric disorder, including 
upon separation examination in December 1969, and there is no 
competent evidence of record relating the currently diagnosed 
disability, first shown many years after service, to any in-
service disease or injury.   Accordingly, the preponderance 
of the evidence is against this claim, and it is denied.    


III.  Bilateral hearing loss

The hearing loss appeal being from the initial rating 
assigned upon awarding service connection, the entire body of 
evidence is for equal consideration, and it is necessary to 
determine whether the veteran has at any time since his 
original claim met the requirements for a higher disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
See 64 Fed. Reg. 25,202 (May 11, 1999).

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
See VAOPGCPREC 3-00.

Audiological testing in March 1995 by the Jackson Ear Clinic 
demonstrated average puretone thresholds to be 37.5 decibels 
for the right ear and 60 decibels for the left ear.  Speech 
recognition score was 100 percent for the right ear and 68 
percent for the left ear.  The only possible interpretation 
of these findings is that the veteran's hearing loss was at 
no more than Level I in the right ear and Level VII in the 
left ear.  In such a case, the numeric designations correlate 
to a noncompensable disability rating.
   
September 1998 VA audiological testing demonstrated average 
puretone thresholds to be 49 decibels for the right ear and 
85 decibels for the left ear.  Maryland CNC speech 
recognition score was 98 percent for the right ear and 28 
percent for the left ear.  The only possible interpretation 
of these findings is that the veteran's hearing loss was at 
no more than Level I in the right ear and Level XI in the 
left ear.  In such a case, the numeric designations correlate 
to a 10 percent disability rating.  As the findings from this 
examination are the only findings of record at the time the 
revised criteria became effective, the Board notes that the 
audiometric findings in September 1998 did not document an 
exceptional pattern of hearing impairment that would support 
a higher evaluation.  The left ear is already impaired to 
Level XI, the highest level, and the right ear does not meet 
the definition for an exceptional pattern of hearing 
impairment.

October 2001 VA audiological testing demonstrated average 
puretone thresholds to be 54 decibels for the right ear and 
71 decibels for the left ear.  Maryland CNC speech 
recognition score was 94 percent for the right ear and 24 
percent for the left ear.  The only possible interpretation 
of these findings is that the veteran's hearing loss was at 
no more than Level I in the right ear and Level XI in the 
left ear.  In such a case, the numeric designations correlate 
to a 10 percent disability rating.  These findings do not 
document an exceptional pattern of hearing impairment that 
would support a higher evaluation.

April 2004 VA audiological testing demonstrated average 
puretone thresholds to be 68 decibels for the right ear and 
84 decibels for the left ear.  Maryland CNC speech 
recognition score was 84 percent for the right ear and 16 
percent for the left ear.  Applying Tables VI and VII, the 
only possible interpretation of these findings is that the 
veteran's hearing loss was at no more than Level III in the 
right ear and Level XI in the left ear.  In such a case, the 
numeric designations correlate to a 20 percent disability 
rating.  Additionally, these audiological findings document 
an exceptional pattern of hearing impairment that would 
support the currently assigned 40 percent evaluation from 
April 2, 2004, forward.  The puretone thresholds for the 
right ear at each of the specified frequencies are 55 
decibels or more with an average of 68.  38 C.F.R. § 4.86(a).  
Under Table VIa, this amounts to Level V hearing loss in the 
right ear.  Combined with Level XI hearing impairment in the 
left ear, the numeric designations correlate to a 40 percent 
disability rating.  

In sum, the audiological findings of record reflect that the 
currently assigned evaluations for bilateral hearing loss are 
appropriate and a higher evaluation for any period is not 
warranted.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any period.  The veteran's assertions of 
decreased hearing, the diagnoses and treatment of hearing 
loss, etc., are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because, as 
previously noted, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, supra.


IV.  Right AC (shoulder) injury

As noted earlier, the veteran has limited the current appeal 
to the evaluation of the right shoulder for the period prior 
to October 18, 2001.

At the time of the initial rating assigned upon awarding 
service connection, the veteran was rated under DC 8519.  
Under that diagnostic code, incomplete paralysis of the long 
thoracic nerve of the major upper extremity is rated 0 
percent when mild, 10 percent when moderate, and 20 percent 
when severe.  A 30 percent rating is warranted for complete 
paralysis of this nerve of the major upper extremity, with 
inability to raise the arm above shoulder level and winged 
scapula deformity.  A note provides that this neurologic 
rating is not to be combined with lost motion above shoulder 
level.  38 C.F.R. § 4.124a; Diagnostic Code 8519.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
case, the evidence does not reflect the veteran's service-
connected shoulder disability has any neurological 
involvement.  In fact, the October 2001 VA examiner canceled 
a request for a nerve conduction study after results of an 
MRI disclosed a tear of the supraspinatus tendon as the cause 
of the veteran's chronic pain and resulting physical 
limitations.  For this reason, the Board concludes that the 
evaluation of the right shoulder disability is more 
appropriately rated under tenosynovitis, DC 5024, which 
provides that such tendon disability will be rated based on 
limitation of motion of the affected part as degenerative 
arthritis under 38 C.F.R. § 4.71a, DC 5003.

Arthritis is rated based on limitation of motion of the 
affected joint, using the appropriate limitation of motion 
code.  When there is arthritis and at least some limitation 
of motion (but the limited motion would be noncompensable 
under a limitation of motion code), a 10 percent rating may 
be assigned for each major affected joint.  38 C.F.R. § 
4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).

The veteran is right-handed, and his right shoulder 
disability affects his major upper extremity.  As to the 
major arm, limitation of motion is rated 20 percent when 
limited to the shoulder level; it is rated 30 percent when 
limited to midway between the side and shoulder level; and it 
is rated 40 percent when limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.  Full range of motion of the 
shoulder is measured from 0 degrees to 180 degrees for 
forward elevation, 0 to 180 degrees for shoulder abduction, 
and 0 to 90 degrees for external and internal rotation. 38 
C.F.R. § 4.71a, Plate I (2003).

At the August 1998 VA examination, the veteran demonstrated 
right arm elevation (flexion) to 150 degrees and abduction to 
120 degrees.  This is the only range of motion testing for 
the shoulder conducted during the relevant period, and it 
reflects a considerable range of motion well beyond shoulder 
level (90 degrees).  See 38 C.F.R. § 4.71, Plate I.  Strictly 
under DC 5201, the next higher evaluation of 20 percent is 
not warranted because the evidence does not show a limitation 
of motion at shoulder level.

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  As 
noted in the August 1998 VA examination report, the veteran's 
complaints of pain in the right shoulder on flexion or 
abduction of the arm involve motion above the right shoulder 
level, such as difficulty putting on a shirt or writing on a 
blackboard.  Characterizing all motion above the shoulder as 
seriously disabled, the veteran is essentially limited to 
shoulder level range motion without pain on use.  
Accordingly, by applying the DeLuca provisions, the next 
higher evaluation of 20 percent under DC 5201 is warranted.   


V.  Extraschedular consideration

For both the shoulder and hearing loss issues, the RO 
considered an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.  The veteran has not required any periods 
of hospitalization for these disabilities, and while he 
reports difficulties with certain exertional requirements at 
work, there is no evidence in the claims file to suggest that 
marked interference with employment is the result of these 
service-connected disabilities.  In the absence of evidence 
presenting such exceptional circumstances, the claims are not 
referred for consideration of an extraschedular rating; his 
disabilities are appropriately rated under the schedular 
criteria.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, from July 31, 1998, to April 2, 2004, 
is denied.

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss, from April 2, 2004, forward, is denied.

Entitlement to an initial rating of 20 percent, but not more, 
for residuals of a right acromioclavicular separation, with 
impingement syndrome, traumatic arthritis, and loss of 
motion, from July 31, 1998, to October 17, 2001, is granted, 
subject to the laws governing the award of monetary benefits.   



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



